Exhibit 10.10

 



SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (“Agreement”), dated August 5, 2019, among TV
AZTECA, S.A.B. DE C.V. (the “Purchaser”) and Black Ridge Acquisition Corp. (the
“Company”).

 

RECITALS:

 

A.        The Company intends to hold a special meeting of its stockholders
(“Meeting”) to consider and act upon, among other things, a proposal to adopt
and approve the Agreement and Plan of Reorganization, dated as of December 19,
2018, as amended (the “Merger Agreement”), by and among the Company, Black Ridge
Merger Sub Corp., Allied Esports Media, Inc. (f/k/a Allied Esports
Entertainment, Inc.), Noble Link Global Limited, Ourgame International Holdings
Ltd. and Primo Vital Ltd.

 

B.       The Purchaser is willing to purchase shares of common stock (the
“Public Shares”) of the Company sold in the Company’s initial public offering
(“IPO”), based on the terms and conditions contained in this Agreement.

 

NOW THEREFORE IT IS AGREED:

 

1.        Purchase of Shares. The Purchaser hereby agrees, subject to the terms
and conditions contained herein, that it will use commercially reasonable
efforts to purchase at least $5 million of Public Shares in the open market or
in privately negotiated transactions commencing two business days after the
filing of the Signing Form 8-K (defined below) and ending on the close of
business on August 9, 2019. The Purchaser shall not be required to pay an amount
in excess of the per share amount held in the Company’s trust account (currently
approximately $10.30 per share) before deduction of any commission or other
sales charges incurred in connection with the purchase of such shares for the
Public Shares (the “Maximum Price”). To the extent, at any time prior to the
time that Purchaser has purchased all Purchased Shares required by it to be
purchased by it pursuant to this Section 1, the per share amount of funds held
in the Company’s trust account is not $10.30, the Company shall provide prompt
notice to the Purchaser of the new per share amount held in the Company’s trust
account. Purchaser agrees that it will not seek conversion at the Meeting of any
of the shares purchased hereunder. However, in the event the Mergers (as defined
in the Merger Agreement) do not close on or before August 9, 2019, the Company
will dissolve and liquidate and any shares purchased by Purchaser shall be
redeemed for cash upon such liquidation with such cash being delivered to an
account designated by the Purchaser. If Purchaser is unable to purchase the full
$5 million of Public Shares at a price per share equal or less than the Maximum
Price for any reason, the Company shall sell to Purchaser at the Closing
(defined below) a number of newly issued shares of common stock of the Company
(“New Shares”), valued at the Maximum Price, equal to the difference between
$5 million and the aggregate purchase price of the Public Shares purchased
hereunder by Purchaser (before deduction of any commission or other sales
charges incurred in connection with such purchase). The purchase price for the
New Shares shall be delivered by the Purchaser on or before the Closing to an
account designated by the Company. Promptly after the Closing, certificates
representing such New Shares shall be issued by the Company’s transfer agent to
Purchaser. All shares purchased hereunder pursuant to this Section 1, whether
Public Shares or New Shares, shall hereafter be referred to as the “Purchased
Shares.” If the Closing does not occur on or before August 9, 2019, any purchase
price delivered by the Purchaser to an account of the Company shall be promptly
returned to the Purchaser.

 

2.        Share Issuance/Transfer. Upon consummation of the transactions
contemplated by the Merger Agreement (the “Closing”), the Company will issue to
the Purchaser one and one-half (1.5) additional share of common stock, par value
$0.0001 per share (“Common Stock”), of the Company for every ten (10) Purchased
Shares that are purchased by the Purchaser. The Company will cause its transfer
agent to issue the shares of Common Stock to Purchaser as promptly as possible.
Additionally, Black Ridge Oil & Gas, Inc. shall transfer to Purchaser 200,000
shares of Common Stock of the Company. The shares of Common Stock issued and
transferred to the Purchaser pursuant to this Section 2 shall hereafter be
referred to as the “Additional Securities.” Notwithstanding any provision in
this Agreement to the contrary, the Company’s obligation to issue and transfer
the Additional Securities to the Purchaser shall be conditioned on the purchase
by Purchaser of all Purchased Shares required to be purchased by it pursuant to
Section 1.

 

 

 



 1 

 

 

3.        Registration Rights. The Company agrees to file a registration
statement covering the resale by the Purchaser of the New Shares, if any, and
Additional Securities as promptly as practicable following the Closing and use
its best efforts to have such registration statement declared effective by the
Securities and Exchange Commission as soon as possible. The Company agrees to
keep such registration statement effective until all New Shares, if any and
Additional Securities have been sold pursuant to such registration statement or
may be sold freely by the Purchaser under Rule 144 (“Rule 144”) under the
Securities Act (as defined below) without any limitation on the manner of sale
or amount of securities that may be sold. The costs and expenses of such
registration statement (including Securities and Exchange Commission filing fees
but excluding any commissions or other sales charges) shall be borne by the
Company. Upon the registration statement becoming declared effective by the SEC,
(i) the Company will promptly notify the Purchaser of the effectiveness of the
registration statements, and (ii) if after the date the registration statement
is declared effective, the Purchaser seeks to sell the New Shares and/or
Additional Securities, the Company shall take all actions reasonably necessary
to allow, and shall use reasonable best efforts to ensure that the Company’s
transfer agent and counsel facilitate, the sale or transfer of the securities
pursuant to the registration statement.

 

The Company shall:

 

(a)       advise the Purchaser within one (1) Business Day:

 

(1)       when the registration statement or any amendment thereto has been
filed with the SEC and when such registration statement or any post-effective
amendment thereto has become effective;

 

(2)       of any request by the SEC for amendments or supplements to the
registration statement or the prospectus included therein or for additional
information with respect thereto;

 

(3)       of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
for such purpose;

 

(4)       of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(5)       if it learns that any statement included in the registration statement
or related prospectus is misleading or omits to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising the Purchaser of such events, provide the Purchaser with
any material, nonpublic information regarding the Company;

 

(b)       use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of the registration statement as soon as
reasonably practicable;

 

(c)       upon the occurrence of any event contemplated above, the Company shall
use its best efforts to as soon as reasonably practicable prepare a
post-effective amendment to such registration statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the securities included therein, such prospectus will
not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(d)       use its reasonable best efforts to take all other steps necessary to
effect the registration and sale of the securities contemplated hereby
(including any registration or qualification required by any state securities
laws, provided that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject).

 

 

 



 2 

 

 

The Company shall, notwithstanding any termination of this Agreement, indemnify,
defend and hold harmless the Purchaser (to the extent a seller under any
Registration Statement), the officers, directors, agents, partners, members,
managers, stockholders, affiliates, employees and investment advisers of the
Purchaser, each person who controls the Purchaser (within the meaning of Section
15 of the Securities Act of 1933, as amended (the “Securities Act”) or Section
20 of the Securities Exchange Act of 1934, as amended, the “Securities Exchange
Act”)) and the officers, directors, partners, members, managers, stockholders,
agents, affiliates, employees and investment advisers of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, that arise out of or are based upon (i) any untrue or alleged
untrue statement of a material fact contained in any registration statement, any
prospectus included in any registration statement or any form of prospectus or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under Section 3, except to the extent, but only to the extent, that such untrue
statements, untrue statements, omissions or omissions are based upon information
regarding the Purchaser furnished in writing to the Company by the Purchaser
expressly for use therein. The Company shall notify the Purchaser promptly of
the institution, threat or assertion of any proceeding arising from or in
connection with the transactions contemplated by Section 3 of which the Company
is aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an indemnified party and shall survive the
transfer of the securities contemplated hereby by the Purchaser.

 

(e)       any registration statement filed pursuant to this Agreement shall, to
the extent permitted by the Securities Act and the rules and regulations
promulgated therein be on or converted to a Form S-3 registration statement and
register the securities registered thereby for resale pursuant to Rule 415 under
the Securities Act.

 

4.       Representations of Purchaser. Purchaser hereby represents and warrants
to the Company that:

 

(a)       Purchaser, in making the decision to purchase the Purchased Shares and
receive the Additional Securities, has not relied upon any oral or written
representations or assurances from the Company or any of its officers,
directors, partners or employees or any other representatives or agents, other
than those contained in Section 5 below.

 

(b)       This Agreement has been validly authorized, executed and delivered by
the Purchaser and, assuming the due authorization, execution and delivery
thereof by the other party hereto, is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Purchaser does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which the Purchaser is a party which would prevent the
Purchaser from performing its obligations hereunder (ii) any law, statute, rule
or regulation to which the Purchaser is subject or (iii) the Purchaser’s
Certificate of Incorporation or bylaws.

 

(c)       Purchaser is an “accredited investor” as defined by Rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(d)       Purchaser acknowledges that it has had the opportunity to review this
Agreement and the transactions contemplated by this Agreement with the
Purchaser’s own legal counsel and investment and tax advisors.

 

(e)       Purchaser has reviewed the documents of the Company (“Company
Filings”), filed as of the date hereof with the Securities and Exchange
Commission (“SEC”), including the proxy statement relating to the Meeting, and
Purchaser understands the content of the Company Filings and the risks described
about an investment in the Company.

 

(f)       Purchaser has been advised that the New Shares, if any, and the
Additional Securities have not been registered under the Securities Act of 1933,
as amended.

 

 

 



 3 

 

 

5.        Company Representations. The Company hereby represents and warrants to
the Purchaser that:

 

(a)       The Company is duly organized and is validly existing in good standing
under the laws of the jurisdiction of its organization as the type of entity
that it purports to be.

 

(b)       This Agreement has been validly authorized, executed and delivered by
it and, assuming the due authorization, execution and delivery thereof by the
other party hereto, is a valid and binding agreement enforceable in accordance
with its terms, subject to the general principles of equity and to bankruptcy or
other laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, violate or cause a breach of, constitute a default
under, or result in a violation of (i) any agreement, contract or instrument to
which the Company is a party which would prevent the Company from performing its
obligations hereunder (ii) any law, statute, rule or regulation to which the
Company is subject or (iii) the Company’s certificate of incorporation or
bylaws.

 

(c)       The Company has the requisite corporate power and authority to enter
into and to perform its obligations under this Agreement; and the execution,
delivery and performance by the Company of this Agreement has been duly
authorized by all necessary action on the part of the Company.

 

(d)       None of the Company Filings, as of their respective dates (or, if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Company Filings and the Signing Form 8-K (as defined
below) constitute all filings required to be filed by the Company with the SEC
as of the date hereof. At the time of the purchase by the Purchaser of the
Public Shares all information relating to a purchase or sale of Public Shares
that a reasonable investor would deem material to its investment decision with
respect to the Public Shares will be contained in the Company Filings, Signing
Form 8-K and Future Filings (as defined below), if any, filed with the SEC. None
of the Future Filings, as of their respective dates, will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(e)       The Public Shares have been duly authorized for issuance and are
validly issued fully paid and non-assessable and have not been issued in
violation of any preemptive rights or others rights to subscribe for or purchase
securities. The New Shares, if any, and Additional Securities have been duly
authorized for issuance and the New Shares, if any, and the Common Stock issued
and/or sold to Purchaser pursuant to Section 2 will be validly issued and fully
paid and non-assessable and will not have been issued in violation of any
preemptive rights or others rights to subscribe for or purchase securities.

 

6.       Disclosure; Exchange Act Filings. Promptly after execution of this
Agreement, the Company will file a Current Report on Form 8-K (“Signing Form
8-K”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
reporting it. The parties to this Agreement shall cooperate with one another to
assure that all such disclosures are accurate and consistent. The Company agrees
to timely file with the SEC any documents or reports required to be filed by it
under the Exchange Act and the rules and regulations promulgated thereunder
until the Closing (the “Future Filings”).

 

7.        Purchased Shares. Purchaser agrees not to sell or transfer the
Purchased Shares for twenty-four (24) months from the closing of the Mergers and
shall give the Company 15 calendar days’ written notice prior to any sale or
transfer of the Purchased Shares (the “Sale Notice”). The Company shall have the
right to repurchase all, but not some of the Purchased Shares at a price per
share equal to the average closing sale price of Company common stock on NASDAQ
in the 30 trading days prior to the date of the Sale Notice (the “Repurchase
Right”). In order to exercise the Repurchase Right, the Company must deliver
written notice of such acceptance (“the Purchase Notice”) to the Purchaser no
later than 15 calendar days after receipt by the Company of the Sale Notice and
purchase all such Purchased Shares at the price set forth in the Sale Notice not
later than twenty-five calendar days after the receipt by the Company of the
Sale Notice. To the extent the Company fails to deliver the Purchase Notice
within the immediately preceding 15-calendar day period, rejects the Repurchase
Right or exercises the Repurchase Right but fails to purchase all Purchased
Shares within such twenty-five-calendar day period, the Purchaser shall
thereafter be free to sell or otherwise transfer the Purchased Shares.

 

 

 



 4 

 

 

8.       Notices. All notices to a party pursuant to this Agreement shall be in
writing by personal delivery, overnight courier, facsimile or email to the
address set forth next to such party’s name on the signature pages hereto or
such other address notified by such party to the other party hereto in
accordance with this Section 8. Notice given by personal delivery or overnight
courier shall be effective upon physical delivery and notice by facsimile or
email shall be effective as of the date confirmed if delivered before 5:00 p.m.
Eastern Time on any Business Day or the next succeeding Business Day if
delivered on or after 5:00 p.m. Eastern Time on any Business Day or during any
non-Business Day. For purposes of this Agreement, Business Day means any day
other than, Saturday, Sunday or a day on which banks are required or authorized
by law to be closed in the City of New York or Mexico City.

 

9.        Entire Agreement; Amendment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and this
Agreement may be amended or modified only by written instrument signed by all
parties. The headings in this Agreement are for convenience of reference only
and shall not alter or otherwise affect the meaning hereof.

 

10.        Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, including the conflicts of law
provisions and interpretations thereof. 

 

11.        Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Agreement.

 

12.        Termination. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall become null and void and of no further force (i)
upon the termination of the Merger Agreement or(ii) if the Purchaser fails to
purchase the $5 million of Purchased Shares by the Closing. Notwithstanding any
provision in this Agreement to the contrary, the Company’s obligation to issue
the Additional Securities to the Purchaser shall be conditioned on the Closing
occurring and the Purchaser purchasing the $5 million of Purchased Shares.

 

13.       Remedies. Each of the parties hereto acknowledges and agrees that, in
the event of any breach of any covenant or agreement contained in this Agreement
by the other party, money damages may be inadequate with respect to any such
breach and the non-breaching party may have no adequate remedy at law. It is
accordingly agreed that each of the parties hereto shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to seek injunctive relief and/or to compel specific performance to prevent
breaches by the other party hereto of any covenant or agreement of such other
party contained in this Agreement.

 

13.        Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto provided that Purchaser may assign this Agreement to an Affiliate (as
defined under Rule 144) without such written consent.

 

 

[Signature Page Follows]

 

 

 

 



 5 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

   

PURCHASER:

 

   

TV AZTECA, S.A.B. DE C.V.

 

            By:        Name:        Title:  

 



    Address:       Email:       Facsimile:          



 

 

   

COMPANY:

 

   

BLACK RIDGE ACQUISITION CORP.

 

            By:        Name:        Title:  

 

 

    Address:       Email:       Facsimile:          

 

 

 



 6 

